      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 1 of 26




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                            CIVIL CASE #:

 V.                                                  1:18-CV-08653-VEC

 GOODMAN                                             JUDGE VALERIE E. CAPRONI


        PLAINTIFF’S SWORN DECLARATION IN SUPPORT OF MOTION FOR
      CONTINUANCE TO STAY PROCEEDINGS SIXTY (60) DAYS PURSUANT TO
                            F.R.C.P. RULE 56(d)



Plaintiff hereby submits this SWORN DECLARATION to support the Plaintiff’s MOTION

FOR A CONTINUANCE . . . PURSUANT TO F.R.C.P. 56(d) – ECF NO. 281.

That motion seeks a stay of the briefing of the Defendant’s Rule 56 motion until September 1,

2021. ECF doc. No. 267 is cited as if fully restated herein. Assertations made by the Plaintiff

herein are certified under the penalties of perjury as truthful. A Certificate of Service appears on

the LAST page of this pleading.

Signed this third day of June (6/3) of two thousand and twenty-one (2021).




                                                                   D. GEORGE SWEIGERT
                                                                    GENERAL DELIVERY
                                                               NEVADA CITY, CA 95959-9998
                                                       SPOLIATION-NOTICE@MAILBOX.ORG




                                                 1
        Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 2 of 26




                 DECLARATION OF PLAINTIFF D. GEORGE SWEIGERT


NOW COMES THE PLAINTIFF to offer this sworn declaration in support of Plaintiff’s motion

for a sixty (60) day continuance pursuant to Federal Rules of Civil Procedure (F.R.C.P.) Rule

56.2.

1.       The undersigned has received a USB “jump drive” that contained 137 video files in the

.MP4 format was received via postal authorities delivered to GENERAL DELIVERY,

NEVADA CITY, CALIFORNIA on May 17th, 2021. No other file media types were observed

on the USB “jump drive”, only video media files.

2.       Reviewing these files has indicted that the USB “jump drive” contains approximately

43.5 gigabytes of information. This review took place on a TOSHIBA laptop with a Celeron

Intel processor 900 using the Windows VISTA Home Basic (32 bit SP 1) operating system. As

part of the video file inspection process the undersigned “clicked” on each video file to engage a

video player.

3.       The undersigned observed that the file size does not necessarily translate to the length of

the video program. For instance, a video file of 1,580,683 KB may be one hour and ten minutes

long (1:10.00) and a video file of 668,091 KB may also be one hour and ten minutes (1:10.00)

long as well.

4.       The USB file directory displays video files as a “QuickTime Video File”. The file names

appear to be confusing and it is difficult for the undersigned to understand the indexing scheme

of these files. A typical file is labeled “2019-02-10-20-18-38 Live 1,845,431 KB (kilobyte).

When accessed, a video player displays the file media.


                                                  2
     Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 3 of 26




5.     Thirty-three (33) of the video files appear to be interviews between the Defendant and

David Charles Hawkins, White Rock, British Columbia, which range in run time from one (1)

hour to one (1) hour and ten (10) minutes (1:00.00 – 1:10.00). The undersigned estimates that it

will take approximately forty (40) hours just to watch the content of these 33 videos. This

estimated duration represents merely watching the content and does not account for stopping the

video player to make notes.

6.     Twelve (12) of the video files appear to be interviews with Mr. Hawkins by the

Defendant which range in run time from forty-eight (48) minutes to fifty-five (55) minutes. The

undersigned estimates that it will take approximately thirteen (13) hours to watch this content.

This estimated duration represents merely watching the content and does not account for

stopping video player to make notes.

7.     Seventy-seven (77) videos appear to be screen captures of someone directing the browser

to a YouTube channel entitled “Prepper Kitty Intel”. The screen capture operator selects a video

to be played and allows the video to display from the said YouTube channel. This group of

videos have a duration in length (run time) of approximately four (4) minutes to six (6) minutes.

8.     After selection, or clicking, on ALL the video files contained on the USB drive no videos

were observed that contained content with Michael Barden (targeted individual), Brian

Vukadinovich (counter lawfare experts), Jared and Elizabeth Beck (attorneys), Oakey

Marshal Ricjards, aka “MR. HUDSON”, George Webb Sweigert (co-host), Kevin Marsden

(Poland), Harmon Wilfred (New Zealand) or Quinn Michaels (co-host).

9.     The undersigned recalls that the Defendant made approximately twenty (20) videos with

Quinn Michaels, aka Korey Atkins, that discussed the undersigned. (See Exhibit ONE) These

video files were not included in the USB “jump drive” (missing).



                                                 3
      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 4 of 26




10.    The undersigned recalls that the Defendant made at least five (5) videos with George

Webb discussing the undersigned. This includes the Port of Charleston “dirty bomb hoax” video

of June 14th, 2017. Another such video featured George Webb and the Defendant

communicating Quinn Michaels in Mt. Shasta, California (July 2017). These video files were

not included in the USB “jump drive” (missing).

11.    The undersigned recalls that the Defendant made about five (5) videos discussing the

undersigned with Oakey Marshall Richards, aka “MR. HUDSON”. These video files were

not included in the USB “jump drive” (missing). (See Exhibit TWO)

12.    The undersigned recalls that the Defendant made about five (5) videos discussing the

undersigned with Michael Barden. These video files were not included in the USB “jump

drive” (missing).

13.    The undersigned recalls that the Defendant made about five (5) videos with Brian

Vukadinovich discussing the undersigned. These video files were not included in the USB

“jump drive” (missing).

14.    The undersigned recalls that the Defendant made at least three (3) videos with Jared

and/or Elizabeth Beck discussing the undersigned. These video files were not included in the

USB “jump drive” (missing).

15.    The undersigned recalls that the Defendant made at least four (4) videos with Harmon

Wilfred that discussed the undersigned. There is one such a video included in the USB “jump

drive”. The other video files were not included in the USB “jump drive” (missing).

16.    On June 2, 2021, the undersigned exchanged seven (7) e-mail messages with George

Webb Sweigert to have same sign a sworn statement or deposition. In all seven (7) replies to




                                               4
      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 5 of 26




Mr. Webb-Sweigert provided evasive and non-sensical replies. This creates an impression for

the undersigned that obtaining a statement will be difficult for the undersigned.

17.    The undersigned believes that Mr. Webb-Sweigert is presently staying with his son, Dr.

Joshua Kinglsey Sweigert, an internist at the U.C.L.A. radiology institution in West Los

Angeles, near Santa Monica, California. Attempts are being made to contact Dr. J. K. Sweigert

to locate Mr. Webb-Sweigert.

18.    The undersigned is in the process of hiring a Maryland licensed private investigator to

determine the address for Corean Elizabeth Stoughton in Hanover, Maryland for service of a

Rule 45 subpoena for her deposition. The undersigned is presently in discussions with a

Maryland based law firm to negotiate a limited engagement for the purpose of questioning Ms.

Stoughton in the format of a deposition. The undersigned is validating an address for Ms.

Stoughton in Jacksonville, Florida where her son is allegedly a junior high school substitute

teacher. It is believed that Ms. Stoughton may attempt to stay with her son in Florida to evade

process. These conditions have complicated the process to serve Ms. Stoughton.

19.    The undersigned presently has exchanged e-mail messages with the legal representatives

of Twitter.Com to obtain copies of tweets posted by the Defendant with regards to the

undersigned. Twitter is requesting a Rule 45 subpoena and the undersigned is working along

these lines to obtain the proper subpoena. The proposed Rule 45 subpoena will also seek

information on the @georgWebb Twitter account that has allegedly been hijacked by Ms.

Stoughton in addition to the Defendant’s tweets.

20.    The undersigned will need additional time to clarify exactly what Ms. Stoughton implied

when she sent an e-mail message to the Defendant objecting to his use of the phrase “dead beat

dad” and attributing such a phrase to her. (See Exhibit THREE).



                                                 5
      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 6 of 26




21.    As the Court will recall, the Defendant placed his JASON GOODMAN YouTube

channel on an offline hidden status creating the non-availability of 2,333 videos April 12, 2021.

The undersigned has exchanged e-mail messages with the legal counsel of YouTube, LLC to

obtain copies of video content that has not been turned over by the Defendant as part of his

discovery obligations (see aforementioned names of co-hosts). Again, this will require a Rule 45

subpoena.

22.     The Plaintiff is having difficulty understanding the universe of “associates” to whom the

undersigned has supposedly worked with or collaborated with. For example, in Statement #1

(Dkt. 278) the issue of “Sweigert and his associates”, to include the founder of the QAnon

conspiracy theory Manuel Chavez, III, will remain in dispute as the undersigned does not know

the names of these so-called associates. This issue requires more definitazation by the Defendant

as to the exact names of associates for whom the undersigned worked or collaborated with. This

is required so that the undersigned can collect the necessary affidavits from such parties.

23.    The same is true with regards to Statement #3 (Dkt. 278) as well. No information has

been presented by the Defendant as to what “stuff” was handed over to the Federal Bureau of

Investigation (F.B.I.). It would be extremely helpful if the Defendant could provide a date and

time of when he contacted the F.B.I. This information should include the location of the F.B.I.

field office and the telephone number he called.       Statement #3 alleges the inclusion of “George

Webb” in the information given to the F.B.I.

24.    The undersigned believes that it is critical to the determination of whether or not the

Defendant expressed a mere opinion (as asserted by the Defendant in ECF doc. 279) or was in

fact engaged in an investigation with the F.B.I. To this end, the Plaintiff is left without any




                                                   6
      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 7 of 26




indication as to the nature or extent of the so-called investigation, which the Defendant

purportedly initiated. F.B.I. thresholds for investigations should be considered here.

25.    The undersigned has reviewed the ATTORNEY GENERAL'S GUIDELINES ON

GENERAL CRIMES, RACKETEERING ENTERPRISE AND DOMESTIC

SECURITY/TERRORISM INVESTIGATIONS and has observed that “on some occasions the

FBI may receive information or an allegation not warranting a full investigation -- because there

is not yet a "reasonable indication" of criminal activities, or the FBI may initiate an "inquiry"

involving some measured review, contact, or observation activities in response to the allegation

or information indicating the possibility of criminal activity”.

26.    The undersigned remains perplexed as to what exactly the Defendant was a “reasonable

indication” of criminal activities. The Defendant should certainly be able to state an articulable

suspicion of the activity complained of, which would be of immense assistance to the

undersigned in determining how to respond to ECF doc. No. 279. Stating that “all that stuff has

gone to the F.B.I.” indicates the Defendant transmitted artifacts to the F.B.I.

27.    The undersigned continues to wonder what exactly were these artifacts? The Defendant

should be able to state the artifacts that he transmitted to the F.B.I. Without such a statement, the

coercive threat that someone “had better stop it” or else “stuff will go to the F.B.I.” presents a

problematic issue for this Court in determining the level of protected petitioning activity of the

Defendant. Without more details, such statements appear to be coercive in nature and directed at

the Plaintiff, which have nothing to do with any type of “inquiry” or interest by the F.B.I.

28.    The undersigned believes that the Defendant’s communications may have been little

more than a crank phone call to the so-called F.B.I. Believing that something may be illegal is

not the same as “turning all that stuff over to the F.B.I.” which does not create an inference of



                                                  7
      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 8 of 26




opinion. Rather, it creates the impression that perhaps the F.B.I. requested artifacts from the

Defendant. There is no way to determine if such a statement is a mere opinion or protected

activity without further definitazation. (See Exhibit Seven) “I have submitted my evidence

against you to the NY FBI field office and anticipate they will contact you soon. If you’d like to

challenge me in civil court, I invite you to file your complaint. “and “You are hurting yourself by

generating a growing collection of evidence that indicates very strongly that you are engaged in

an organized criminal harassment campaign against me personally as well as other serious

potentially criminal offenses.” Defendant 3/30/2018 [emphasis added]

29.    The same is true for Statement #5 (Dkt. 278). Defendant has not supplied the name or

position of supposed post office officials he had spoken with. It will be nearly impossible for the

undersigned to corroborate the Defendant’s account that he spoke to someone at the post office.

The undersigned needs to have a better understanding of the personnel that were contacted, as in

postal inspector, postmaster, location of office, etc.

30.    The same is true for Statement #6 (Dkt. 278) regarding the phrase “threatening” a federal

judge. The undersigned is attempting to acquire printed copies, or paper-based copies, of the

indictments issued by Larry Klayman, esq. and Jason Goodman as part of the CrowdSource The

Truth “Citizens’ Grand Jury”. The undersigned has not been able to locate the actual documents

that served as an “indictment” that was produced (as shown in video content) by

Klayman/Goodman (Defendant). (See Exhibit FOUR)

31.    Defendant has not elaborated on whether he is still in possession of the so-called “burner”

cellular phone that his associate Oakey Marshall Richards (aka MR. HUDSON) told him to

acquire. It would be most helpful to have the telephone number of such a “burner” phone. If the




                                                  8
      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 9 of 26




Defendant has discarded the “burner” phone, it would be helpful if same was clearly stated. (See

Exhibit TWO)

32.    The undersigned requires additional time to address the Defendant’s conflagration of the

undersigned with “associates” to include Robert David Steele of Fairfax, Virginia (ECF doc.

279). As shown in Exhibit FIVE the Defendant was put on notice in late 2017 that the

undersigned had no relationship with Robert David Steele or his attorney (Steve S. Biss).

Further discovery is needed to identify how the Defendant has created this conflagration of

“associates” following the dozen of so e-mail messages that assert the same point of view as

Exhibit FIVE. Without further definitazation of this matter, the undersigned will not be able to

provide an adequate defense to ECF doc. no. 279.

33.    The Plaintiff believes that this Court will be unable to determine the nature of the

Defendant’s speech with regards to public advocacy vs. settling personal scores or grievances.

The undersigned believes that evidence of using “public advocacy” speech in settling personal

scores by the Defendant is germane to this lawsuit. The volume of artifacts to demonstrate such

“personal grievances” will require time to scan the Internet for specific examples. The

undersigned believe it is possible to obtain such evidence and provides Exhibit SIX of the

character, tone and quality of such artifacts. See Exhibit SIX.

34.    The Plaintiff believes that a demonstration of “personal score settling” will invalidate

lofty arguments of “free speech”, “Investigative journalism”, “public advocacy”, etc. This will

be, in the Plaintiff’s opinion, a core issue to the anti-SLAPP assertions. This speaks directly to

identifying the Defendant’s speech which are directed to the Plaintiff and not the public. The

Court, in the view of the undersigned, will need to adjudicate speech related to public advocacy,

petition, or public-interest news vs. settling old scores.



                                                   9
      Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 10 of 26




35.     Signed this third day of June (6/3) of two thousand and twenty-one (2021) under

penalties of perjury.




                                                                D. GEORGE SWEIGERT
                                                                 GENERAL DELIVERY
                                                            NEVADA CITY, CA 95959-9998
                                                    SPOLIATION-NOTICE@MAILBOX.ORG




All of the following EXHIBITS are true and accurate copies of the original source documents, so
sworn under oath.




                                                                     D. GEORGE SWEIGERT



                        EXHIBITS

                                START

                                               10
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 11 of 26




                             EXHIBIT ONE




   Above: Quinn Michaels and Defendant discuss the Plaintiff’s alleged attack




                                      11
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 12 of 26




                         EXHIBIT TWO




                                 12
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 13 of 26




                                 13
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 14 of 26




                                 14
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 15 of 26




                                 15
   Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 16 of 26




                                   EXHIBIT THREE


---------- Original Message ----------
From: Corean Elizabeth <icorean@icloud.com>
To: spoliation-notice@mailbox.org
Date: 05/03/2021 3:38 PM
Subject:


Making sure you get this as part of Discovery.

Even though I am under no obligation, I freely offer this to correct the record.




                                                 16
 Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 17 of 26




                              EXHIBIT FOUR




Above: CrowdSource The Truth Citizens’ Grand Jury indicting Robert S. Mueller, III
              Defendant is seen in grey suit with pink shirt (far right)




                                         17
   Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 18 of 26




                                    EXHIBIT FIVE


---------- Original Message ----------
From: "Steven S. Biss" <stevenbiss@earthlink.net>
To: spoliation-notice@mailbox.org, Jason Goodman <truth@crowdsourcethetruth.org>
Cc: Robert Steele <robert.david.steele.vivas@gmail.com>, Johan Conrod
<rjconrod@kaufcan.com>, "Terry C. Frank" <tcfrank@kaufcan.com>
Date: 12/02/2017 5:22 PM
Subject: Evidence Preservation Notice


TO WHOM IT MAY CONCERN:

I represent Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), in
connection with an action pending in the United States District Court for the Eastern District
of Virginia, Richmond Division, styled Robert David Steele and Earth Intelligence Network v.
Jason Goodman, Patricia A. Negron and “Queen Tut”, Case 3:17-cv-601-MHL (the “Virginia
Litigation”).

On December 1, 2017, Mr. Steele received the attached email via a general business email
box, contact@unrig.net.

The email appears to have been sent by someone or something called “mailto:“spoliation-
notice@mailbox.org”.

Please be advised that my clients are not affiliated or associated in any way with the sender of
the email or with any organization putatively called “mailbox.org”. My clients had no input in
the preparation of the email. My clients do not agree, adopt or endorse in any way the
statements in the email. My clients did not request that any email be transmitted to “Ladies
and Gentleman” at any “offices” for any reason. Indeed, my clients had no knowledge of the
email until it was received at contact@unrig.net.

Specifically, my clients did not and do not request any “Evidence Preservation” on any records
“held by your organization” for any reason. I also point out that discovery has not begun in the
Virginia Litigation as there has been no Rule 26f conference.

The email states that the “target of this evidence preservation” is Jason Goodman, CHELSEA
MERCANTILE BUILDING, 252 7th Avenue, No. 6S, New York, NY 10001. The email
further states as follows: “Of primary concern is any documentation in your possession that
would indicate that Mr. Goodman is authorized to conduct business operations in this
apartment. This would include copies of certificates of occupancy, business licenses, etc. Mr.
Goodman collects electronic wire transfers to support a YouTube conspiracy and hoax show
known as "Crowd Source The Truth". Mr. Goodman is presently a defendant in a federal
lawsuit in the courts of Virginia for activities related to this show. Allegations range from

                                               18
   Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 19 of 26




slander, defamation to cyber-stalking. Below is a link to the most recent production of his
show that purports to question the law enforcement investigation of the Federal Bureau of
Investigation (FBI) and Las Vegas Metro Police Department (copied as a courtesy).
https://www.youtube.com/watch?v=2FQUWgsZYa4https://www.youtube.com/watch?v=2FQ
UWgsZYa4 During the summer of 2017 Mr. Goodman apparently hosted an individual in this
apartment at No. 6S known as George Webb Sweigert as a room-mate, business associate,
friend, or other unknown relationship. During broadcasts of Mr. Goodman with Mr. Sweigert
an incident was created known as the "dirty bomb hoax" that led to the emergency closure and
shut-down of the Port of Charleston, S.C. which prompted the FBI to conduct an investigation
of "GEORGE WEBB", as reported in the New York Times and CNN (June 2017). The
foregoing underscores the litigation needs for evidence related to this apartment, especially for
the previous six months. This also demonstrates the importance of evidence preservation.
Therefore, we ask that you safely preserve, archive and protect any and all materials and
evidence related to Mr. Goodman and this apartment.”

I am in receipt of an email from Jason Goodman dated December 1, 2017 in which Mr.
Goodman states, “The anonymous individual sending these messages under the name
‘Spoliation Notice’ is believed to be David George Sweigart a mentally disturbed person who
resides in Mt Shasta CA and has been harassing me over the internet for the past six months.
Please disregard the message and / or assist me in prosecuting this individual for cyber
harassment.”

Rudimentary internet research indicates that “David George Sweigart”, aka “Dave Acton”, is
the brother of “George Webb”. https://www.youtube.com/watch?v=AjGAo20bW8s. “George
Webb” is an individual who is or was associated with Jason Goodman. Mr. Webb, aka
“George Webb Sweigart”, is a witness in the Virginia Litigation. See
https://www.youtube.com/watch?v=CS0GZaR6b6U&feature=youtu.be.

My clients are not involved in any way in any dispute between Mr. Goodman and David
George Sweigart. However, I join in Mr. Goodman’s request that you disregard the “Evidence
Preservation Notice”, as it has absolutely nothing to do with the Virginia Litigation.

Call or email me if you have any questions at all about the Virginia Litigation or my email. I
am copying my colleagues Johan Conrod and Terry Frank at Kaufman & Canoles in
Richmond,, Virginia, who represent Defendant, Patricia A. Negron, in the Virginia Litigation.
Feel free to reach out to either Johan or Terry to discuss the matter.

If you verify or determine the identity of the sender of the fake email, please provide it to me
so I can advise the District Court here in Virginia.


Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Mobile: (804) 501-8272
Facsimile: (202) 318-4098

                                               19
   Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 20 of 26




Email: stevenbiss@earthlink.net
Email: ssbiss@yahoo.com
LinkedIn: www.linkedin.com/in/steven-s-biss-6517037
IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, I
inform you that any tax advice that may be contained in this communication (including any
attachments) is not intended or written to be used, and cannot be used, for the purpose of (i)
avoiding any penalties under the Internal Revenue Code or (ii) promoting, marketing or
recommending to another party any transaction(s) or tax-related matter(s) that may be
addressed herein.
This e-mail communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not the
intended recipient, you should immediately stop reading this message and delete it from your
system.




                                                20
 Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 21 of 26




                                   EXHIBIT SIX


---------- Original Message ----------
From: Jason Goodman <truth@crowdsourcethetruth.org>
To: Spoliation Notice <spoliation-notice@mailbox.org>
Date: 11/30/2017 11:17 PM
Subject: You are a coward and seemingly insane


David,

You claim to be a brave military veteran, yet like a childish coward, you make dopey videos
poking fun at me and send intentionally defamatory (per se libel) emails to third parties
without revealing who you are. It is a sad, pathetic situation. Stop harassing me and find
something more productive to do. I can see now why your own (also possibly insane)
brother would betray you and have sex with your wife. Do you think about his penis
entering her? Did he give her his seed? Did she orgasm with George? Perhaps he was able
to satisfy her sexually in ways you were unable. What a wonderful time the two of them
must have had. The intimacy they shared and the total lack of respect either of them had /
have for you is truly staggering. It’s one of the worst things I could imagine. You should go
somewhere and roll up into a ball and cry about it. Not even your own family members can
tolerate you. I spoke with another one of your brothers recently who told me how crazy you
are and how that has resulted in him not speaking to you for years. You really should be
confined to a mental institution for your own safety and that of others. How you ever
convinced a woman to marry you remains a mystery.

Maybe you should just fuck off.

Have a nice day.

Jason




                                            21
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 22 of 26




                              EXHIBIT SEVEN


   ---------- Original Message ----------
   From: Jason Goodman <truth@crowdsourcethetruth.org>
   To: Spoliation Notice <spoliation-notice@mailbox.org>
   Cc: "corina.davis@redbubble.com" <corina.davis@redbubble.com>,
   "colin@patreon.com" <colin@patreon.com>, "lawenforcement@paypal.com"
   <lawenforcement@paypal.com>, George Webb <georg.webb@gmail.com>
   Date: 03/30/2018 4:36 PM
   Subject: Re: Warning and Caution Notice


   Mr. David George Sweigert,

   Mental illness is a serious matter, you need to seek help. You are hurting yourself by
   generating a growing collection of evidence that indicates very strongly that you are
   engaged in an organized criminal harassment campaign against me personally as well
   as other serious potentially criminal offenses. Every person you have CC’d on this
   message fully realizes that no actual lawyer would send anonymous messages from the
   “Evidence Collection” department and the messages themselves represent harassment
   as I have instructed you to terminate communications with me.

   I have submitted my evidence against you to the NY FBI field office and anticipate
   they will contact you soon. If you’d like to challenge me in civil court, I invite you to
   file your complaint. It will merely save me the filing fees when I counter sue you for
   the well documented slander and defamation campaign you have been waging which
   includes per se libel among other civil torts and potential criminal actions on your part.

   You are making matters far worse for yourself every day. My friendly advice is that
   you cease and desist and discontinue your harassment and / or any mention of me or
   my company moving forward.

   Jason Goodman


   > On Mar 30, 2018, at 10:24 AM, Spoliation Notice <spoliation-notice@mailbox.org>
   wrote:
   >

                                           22
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 23 of 26




   > THIRD NOTICE AND WARNING
   >
   > Dear Sir,
   >
   > Attached are screen shots of yet another YouTube video on the channel "Crowd
   Source The Truth" that attacks an individual with slander.
   >
   > As you are well aware, the content you have published regarding our client (Mr.
   Sweigert) is in error, false, and misleading. This is the third such video in as many
   weeks.
   >
   > This is your third warning to cease and desist from the publication of false, deceptive
   and grossly inaccurate information.
   >
   > As you are well aware, a wire fraud racketeering lawsuit will name your electronic
   payment partners as co-defendants, thus they have been copied in this communication.
   >
   > Your co-defendant, George Webb, is also copied.
   >
   > Evidence Collection Team
   >
   >
   >
   >> On March 21, 2018 at 12:23 PM Spoliation Notice <spoliation-
   notice@mailbox.org> wrote:
   >>
   >>
   >> Mr. Goodman,
   >>
   >> We suggest you simply acknowledge this e-mail.
   >>
   >> We do not wish things to become unpleasant.
   >>
   >> Evidence Collection Team
   >>
   >>
   >>
   >>> On March 21, 2018 at 6:36 AM Spoliation Notice <spoliation-
   notice@mailbox.org> wrote:
   >>>


                                          23
Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 24 of 26




   >>>
   >>> Dear Sir,
   >>>
   >>> Kindly acknowledge your receipt of this notice.
   >>>
   >>> Evidence Preservation Team
   >>>
   >>>
   >>>
   >>>> On March 19, 2018 at 3:14 AM Spoliation Notice <spoliation-
   notice@mailbox.org> wrote:
   >>>>
   >>>>
   >>>> Dear Sir,
   >>>>
   >>>> You recently broadcast a YouTube video implicating our client (Mr. Sweigert) in
   a conspiracy against you (see attached).
   >>>>
   >>>> This is an error, an incorrect statement, and a falsehood. Your assertion that our
   client is involved with the people you mentioned is wrong, inaccurate, a
   misrepresentation and false. There is no such participation in any activities that you
   described.
   >>>>
   >>>> Demand is hereby made that you cease and desist from involving our client in
   this form of deception.
   >>>>
   >>>> Evidence Preservation Team
   >>>>
   >>>>
   >>>>> On December 3, 2017 at 10:11 PM Spoliation Notice <spoliation-
   notice@mailbox.org> wrote:
   >>>>>
   >>>>>
   >>>>> Copy for your files
   >>>>>
   >>>>>
   >>>>> ---------- Original Message ----------
   >>>>> From: Jason Goodman <truth@crowdsourcethetruth.org>
   >>>>> To: Spoliation Notice <spoliation-notice@mailbox.org>
   >>>>> Date: November 30, 2017 at 11:17 PM


                                         24
   Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 25 of 26




      >>>>> Subject: You are a coward and seemingly insane
      >>>>> David,
      >>>>>
      >>>>> You claim to be a brave military veteran, yet like a childish coward, you make
      dopey videos poking fun at me and send intentionally defamatory (per se libel) emails
      to third parties without revealing who you are. It is a sad, pathetic situation. Stop
      harassing me and find something more productive to do. I can see now why your own
      (also possibly insane) brother would betray you and have sex with your wife. Do you
      think about his penis entering her? Did he give her his seed? Did she orgasm with
      George? Perhaps he was able to satisfy her sexually in ways you were unable. What a
      wonderful time the two of them must have had. The intimacy they shared and the total
      lack of respect either of them had / have for you is truly staggering. It’s one of the
      worst things I could imagine. You should go somewhere and roll up into a ball and cry
      about it. Not even your own family members can tolerate you. I spoke with another
      one of your brothers recently who told me how crazy you are and how that has resulted
      in him not speaking to you for years. You really should be confined to a mental
      institution for your own safety and that of others. How you ever convinced a woman
      to marry you remains a mystery.
      >>>>>
      >>>>> Maybe you should just fuck off.
      >>>>>
      >>>>> Have a nice day.
      >>>>>
      >>>>> Jason
> <Untidave--swetled.jpg><Untisssqqqaaawetled.jpg>




                      EXHIBITS
                                   END

                                             25
    Case 1:18-cv-08653-VEC-SDA Document 282 Filed 06/02/21 Page 26 of 26




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the third day of June
(6/3), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov       truth@crowdsourcethetruth.org




                                                                  D. GEORGE SWEIGERT
                                                                      Pro Se Non-Attorney
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959




                                            26
